            Case 2:20-cv-00647-APG-NJK Document 40 Filed 09/09/20 Page 1 of 3



 1   THE LAW OFFICE OF MICHAEL
     W. McKELLEB, ESQ. PLLC
 2   Michael W. McKelleb, NV Bar # 12040
     1820 East Warm Springs Road, Suite 130
 3   Las Vegas, Nevada 89119
     Telephone: (702) 867-0067
 4   Facsimile: (702) 703-2128
     mmckelleb@mckelleblaw.com
 5
     CARPENTER HAZLEWOOD,
 6   DELGADO & BOLEN, LLP
     Gregory A. Stein, NV Bar # 13592
 7   1400 East Southern Avenue, Suite 400
     Tempe, Arizona 85282
 8   Telephone: (480) 427-2800
     Facsimile: (480) 427-2801
 9   minuteentries@carpenterhazlewood.com
     greg.stein@carpenterhazlewood.com
10
     VVENT.0001
11   Attorneys for Defendant

12                                UNITED STATES DISTRICT COURT
13
                                    FOR THE DISTRICT OF NEVADA
14
     Kush, Inc., a Nevada corporation,                  Case No. 2:20-cv-00647-APG-NJK
15
16                             Plaintiff,
                                                             STIPULATED MOTION
17           v.                                            TO CONTINUE DEADLINE
18                                                           TO FILE RESPONSE TO
     Frank Van Vranken, an individual; DOES I-             PLAINTIFF’S MOTION FOR
19   X, inclusive, and ROE Corporations I-X,                DECLARATORY RELIEF
20   inclusive,
                                                              (Assigned to the Honorable
21                             Defendants.                       Andrew P. Gordon)
22
             Defendant Frank Van Vranken, Sr. (“Defendant”), by and through undersigned
23
     counsel, and Plaintiff Kush, Inc. (“Plaintiff”), by and through undersigned counsel, hereby
24
25   submit their stipulated motion to continue Defendant’s deadline to file his response to Kush’s
26
     motion for declaratory relief to September 11, 2020. This deadline is currently set for
27
     September 8, 2020. Defendant will be referencing the transcript of the parties’ May 28, 2020
28




                                                   1
           Case 2:20-cv-00647-APG-NJK Document 40 Filed 09/09/20 Page 2 of 3



 1   oral argument in his response. However, Defendant was unable to obtain a copy of the
 2
     transcript until late Wednesday, September 2, 2020 because the assigned court reporter was
 3
     out-of-the-office.
 4
 5          Accordingly, the parties stipulate specifically that:
 6
            1.      The deadline to file a response to Kush’s motion for declaratory relief,
 7
     presently set on September 8, 2020, shall be extended to September 11, 2020 after the Court
 8
 9   enters a ruling.

10
11
                                                         IT IS SO ORDERED:
12
13                                                       Honorable Andrew P. Gordon
14
                                                         DATED: September 9, 2020
15
16
            RESPECTFULLY SUBMITTED this 8th day of September, 2020.
17
                          THE LAW OFFICE OF MICHAEL W. McKELLEB, ESQ. PLLC
18
19                                By:
                                          Michael W. McKelleb, Esq.
20                                        1820 East Warm Springs Road, Suite 130
21                                        Las Vegas, Nevada 89119
                                          Attorneys for Defendant
22
23
                          CARPENTER, HAZLEWOOD, DELGADO & BOLEN, LLP
24
25                                By:
                                          Gregory A. Stein, Esq.
26                                        1400 East Southern Avenue, Suite 400
                                          Tempe, Arizona 85282
27
                                          Attorneys for Defendant
28




                                                    2
           Case 2:20-cv-00647-APG-NJK Document 40 Filed 09/09/20 Page 3 of 3



 1                           HOGAN HULET PLLC
 2
 3                              By:            Kenneth Hogan (w/permission)
                                       Kenneth Hogan, Esq.
 4
                                       Jeffrey Hulet, Esq.
 5                                     1140 North Town Center Drive, Suite 300
                                       Las Vegas, Nevada 89144
 6
                                       Attorneys for Plaintiff
 7
 8                              CERTIFICATE OF SERVICE
 9
           I hereby certify that on September 8, 2020, I electronically transmitted the
10
11   foregoing Stipulated Motion to Continue Deadline to File Response to Plaintiff’s Motion

12   for Declaratory Relief using the CM/ECF System for filing, and that I transmitted a
13
     Notice of Electronic Filing to the following CM/ECF registrants:
14
           Kenneth Hogan, Esq., and Jeffrey Hulet, Esq.
15
           HOGAN HULET, PLLC
16         1140 North Town Center Drive, Suite 300
           Las Vegas, Nevada 89144
17         ken@h2legal.com
18         jeff@h2legal.com
           Attorneys for Plaintiff
19
20
     By:
21
22
23
24
25
26
27
28




                                                 3
